United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                           May 4, 2004

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                              No. 03-41175
                            Summary Calendar



                     UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                  versus

                         TIMOTHY M. BLACKMON,

                                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:02-CR-97-2
                       --------------------

Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

     Timothy M. Blackmon appeals the sentence he received after he

pleaded guilty to possession with intent to distribute cocaine in

violation of 21 U.S.C. § 841(a). Blackmon argues that the district

court erred when it denied him a two-level adjustment in his base

offense level pursuant to U.S.S.G. § 3E1.1 for acceptance of

responsibility.     Given    that    Blackmon     was    not    sufficiently

forthcoming in his first conversation with the probation officer,

the district   court’s   denial     of   the   adjustment   should     not    be

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
disturbed.   United States v. Medina-Anicacio, 325 F.3d 628, 648

(5th Cir. 2003); United States v. Washington, 320 F.3d 322, 327

(5th Cir.), cert. denied, 124 S. Ct. 942 (2003).

     AFFIRMED.




                                2